DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 07/06/2022 have been fully considered, therefore, see the office action below. 
The examiner will answer all other remarks that do not concern the prior art rejection, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1 – 25, 27, 35, 43 have been previously cancelled or are cancelled herein. 
Claim[s] 26, 28 – 34, 36 – 42, 44 – 49 are pending in the instant application. 
Claim Rejections - 35 USC § 102
Claim(s) 26 — 49 is/are rejected under 35 U.S.C. 102[a1] as being taught by
[Applicant provided non — patent literature reference [NPL]]: Selander et al.: “Object Security for Constrained RESTful Environments (OSCORE)”’ [October 25, 2017], hereinafter Selander, applicant’s claim amendments have been considered, therefore, the rejections are withdrawn. 
Allowable Subject Matter
Claim[s] 26, 28 – 34, 36 – 42, 44 – 49 are allowed, but are renumbered as 1 – 21. 
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded at time of search for the claimed invention. The prior art’s do not teach the claimed invention, however, are in the general field of technology to which patent protection is sought:
Dhanabalan et al. [US PAT # 11012429], who generally does teach remapping connections to tunnels selected based on a security level of the communications. A first network device may be in communication with a second network device via a plurality of communication tunnels. The plurality of communication tunnels may include an encrypted communication tunnel and an unencrypted communication tunnel. The first network device may receive a packet, the packet including header information and a payload. The first network device may determine whether the received packet is encrypted to meet a threshold level of security. The first network device may, responsive to determining that the packet is to meet the threshold level of security, communicate an identifier of the payload and the header information to the second network device via the encrypted communication tunnel, and communicate the payload to the second network device via the unencrypted communication tunnel.
	While Dhanabalan does teach encrypted tunnel communications and packet headers, however, Dhanabalan does not teach at least the claim of: “…….inserting the OSCORE message into an OSCORE tunnel message, wherein the OSCORE tunnel message is used to implement an end-to-end tunneled communication between the device and a destination device, wherein the OSCORE tunnel message is structured to include the OSCORE message within an envelope encrypted COSE object payload of the OSCORE tunnel message; and
transmitting, via the communications circuitry, the OSCORE tunnel message to the destination device in the tunneled communication, the transmitting to provide the OSCORE message inside the envelope encrypted COSE object payload of the OSCORE tunnel message;
wherein the tunneled communication between the device and the destination device includes communication of the envelope encrypted COSE object payload of the OSCORE tunnel message via at least one intermediate device located between the device and the destination device; and
wherein message routing headers of the OSCORE message are encrypted in the envelope encrypted COSE object payload to prevent identification of the message routing headers at the at least one intermediate device.” of claim # 26. 
De et al. [US PAT # 10541916], who generally does teach transmitting data between an internetwork of multiple networks. The transmitted data uses a device address that uses a common addressing scheme regardless of network protocols used to implement the multiple networks. The multiple networks includes networks having multiple network protocols, and the multiple networks extend a connection from a home network to a service using a tunnel.
	While De does disclose transmitting data between multiple network by using a tunnel, however, De does not teach at least the claim limitation of: “…….inserting the OSCORE message into an OSCORE tunnel message, wherein the OSCORE tunnel message is used to implement an end-to-end tunneled communication between the device and a destination device, wherein the OSCORE tunnel message is structured to include the OSCORE message within an envelope encrypted COSE object payload of the OSCORE tunnel message; and
transmitting, via the communications circuitry, the OSCORE tunnel message to the destination device in the tunneled communication, the transmitting to provide the OSCORE message inside the envelope encrypted COSE object payload of the OSCORE tunnel message;
wherein the tunneled communication between the device and the destination device includes communication of the envelope encrypted COSE object payload of the OSCORE tunnel message via at least one intermediate device located between the device and the destination device; and
wherein message routing headers of the OSCORE message are encrypted in the envelope encrypted COSE object payload to prevent identification of the message routing headers at the at least one intermediate device.” of claim # 26.
Vaarala et al. [US PGPUB # 2017/0093580], who generally does teach forwarding of a message from a first computer to a second computer via an intermediate computer in a telecommunication network. A message is formed in the first computer or in a computer that is served by the first computer, and in the latter case, sending the message to the first computer. In the first computer, a secure message is then formed by giving the message a unique identity and a destination address. The message is sent from the first computer to the intermediate computer after which the destination address and the unique identity are used to find an address to the second computer. The current destination address is substituted with the found address to the second computer, and the unique identity is substituted with another unique identity. Then the message is forwarded to the second computer.
	While Vaarala does teach the forwarding of a message between a first computer and second computer by a intermediate computer based on a unique destination address found by the intermediate computer, however, Vaarala doesn’t teach at least the claim limitation of: “…….inserting the OSCORE message into an OSCORE tunnel message, wherein the OSCORE tunnel message is used to implement an end-to-end tunneled communication between the device and a destination device, wherein the OSCORE tunnel message is structured to include the OSCORE message within an envelope encrypted COSE object payload of the OSCORE tunnel message; and
transmitting, via the communications circuitry, the OSCORE tunnel message to the destination device in the tunneled communication, the transmitting to provide the OSCORE message inside the envelope encrypted COSE object payload of the OSCORE tunnel message;
wherein the tunneled communication between the device and the destination device includes communication of the envelope encrypted COSE object payload of the OSCORE tunnel message via at least one intermediate device located between the device and the destination device; and
wherein message routing headers of the OSCORE message are encrypted in the envelope encrypted COSE object payload to prevent identification of the message routing headers at the at least one intermediate device.” of claim # 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/           Primary Examiner, Art Unit 2434